Citation Nr: 0824746	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  03-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
January 1961 and from March 1962 to September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In a June 2006 decision, the Board 
adjudicated other claims and remanded the issue of TDIU.  In 
June 2007, the Board again remanded the TDIU claim.  The case 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Extraschedular consideration of the veteran's TDIU claim 
by the VA's Director, Compensation and Pension Service, was 
undertaken in January 2008.

2.  Competent evidence is in relative equipoise as to whether 
the veteran's service-connected disabilities preclude 
working.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

TDIU

The veteran contends that service-connected disabilities 
prevent him from engaging in substantially gainful 
employment.

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

§ 4.16(b) allows for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in § 4.16(a).  There must be a determination that the 
veteran's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  VA must determine whether 
the veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

38 C.F.R. § 3.321(b) (2007) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  However, the 
Court held that "the Board is precluded from assigning such 
a rating in the first instance."  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

The veteran does not have a single disability rated at 60 
percent, as required by § 4.16 (a).  Postoperative residuals 
of left inguinal herniorrhaphy with testalgia is rated 20 
percent.  A left sural nerve disability is rated 20 percent.  
A right inguinal herniorrhaphy surgery scar is rated 10 
percent and a separate 10 percent rating has been assigned 
for service-connected abdominal pains associated with left 
herniorrhaphy.  The combined total of all the veteran's 
service-connected disabilities is 50 percent.  

In November 1999, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  According to that form, he last worked in 
1997.  He completed less than four years of high school and 
had no college or other training.  

In November 2000, S. Schoettle, M.D., reported that left 
lower extremity neuropathy was so significant that the 
veteran could not perform in his previous capacity of being a 
minister, working in sales, and working for the United States 
Postal Service.

In July 2002, E. Shaneyfelt, M.D., recited 40-plus years 
experience in the field of physical ailments.  The physician 
listed the service-connected disabilities of left sural 
neuropathy, herniorrhaphy scar tissue, and abdominal pains, 
and mentioned that severe abdominal pain limited even the 
simplest form of walking.  The physician foresaw that severe 
limitation of motion, in itself, would cause secondary 
disabilities and stated, "As you should know, inactivity 
breeds a multitude of problems."  The physician stated, "It 
is my firm professional opinion that [the veteran] is 100% 
disabled, and it is due, in fact, to his service connection."

The above-mentioned medical opinions are persuasive, if not 
compelling, as they are based on essentially correct facts 
and personal knowledge, treatment, and examination of the 
veteran.  

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge that he did not receive Social Security 
Administration disability benefits.  He testified that he 
last worked in 1997 for the United States Postal Service, 
that abdominal pain precluded any lifting, and that leg 
numbness made working unmanageable.

The veteran's VA vocational rehabilitation folder reflects, 
by way of a March 19, 2003, counseling record, that: (1) 
employability was impaired; (2) service-connected 
disabilities materially contributed to impairment of 
employability; (3) the veteran had not overcome the effects 
of this impairment of employability; (4) the veteran had an 
employment handicap; (5) which was a serious handicap; and, 
(6) achievement of a vocational goal was not currently 
reasonably feasible.  Although the VA vocational 
rehabilitation folder indicates that non-service-connected 
heart disease also causes impairment, the counseling record 
reflects that service-connected disabilities in themselves 
would preclude working.  

The veteran's service-connected disabilities fail to meet the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) and the 
Director, Compensation and Pension service, denied the claim 
under § 4.16 (b).  Nevertheless, the competent medical 
evidence along with comments in the VA vocational 
rehabilitation file and competent, credible testimony 
persuasively argue that TDIU should be granted on an 
extraschedular (§ 3.321(b)) basis.  Although the Board lacks 
authority to grant this claim in the first instance, no such 
prohibition from granting the claim in the second instance 
exists.  

VA regulations provide that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  In light of the evidence of record, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that it is as likely as not that the veteran's 
service-connected disabilities preclude substantial gainful 
employment.  As such, the evidence is in equipoise and 
supports the veteran's claim.  A TDIU on an extraschedular 
basis is therefore granted.  


ORDER

A TDIU on an extraschedular basis is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


